Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al(USPGPUB 2020/0269835 A1).
  -- In considering claim 1, the claimed subject matter that is met by Hara et al(Hara) includes:
	1) the vehicle adapted to an automated valet parking service in a parking lot is met by the vehicle system(M)(see: sec[0049]) 
	2) the vehicle comprising: 
		i) a recognition sensor that recognizes a mark around the vehicle is met by the recognition device(16) ; 
		ii) a processor is met by the automated driving control device(100), 
		iii) wherein: the processor is configured to execute: 
			a) a self-position estimation process for identifying a vehicle position that is a position of the vehicle in the parking lot based on an installation position of the mark and a recognition result of the mark by the recognition sensor is met by the automated control device(10) receiving a fusion of data from physical object recognition device(16), which provides detection results from a camera(10), radar device(12), and finder(14), to thereby  position of reference points and lines or road markings(see: sec[0049]); 
			b) vehicle traveling control for causing the vehicle to automatically travel in the parking lot based on the vehicle position is met by the automated travel control(100) causing the vehicle to navigate to a position in the parking lot based on the action plan generator(140) generating an target trajectory that the vehicle will follow based on control from second controller(160)(see: sec[0051-0054]); 
		iv) the automated valet parking service includes an additional service implemented on the vehicle during a period in which the vehicle is left in the parking lot is met by the self traveling parking event, which allows the vehicle to perform automated parking, based on prescribed timing(see: sec[0057]), and as well, the vehicle charging process wich moves the vehicle to an area to be charged(see: sec[0128]); 
		v) when restarting the vehicle traveling control after completion of the additional service, the processor executes the self-position estimation process in a return space in which the mark is installed to acquire a latest vehicle position, and restarts the vehicle traveling control based on the latest vehicle position is met by the vehicle automatically travelling to enter and leave the parking area according to a self traveling parking event at a prescribed timing when the occupant gets into the vehicle or before the self traveling parking is started(see: sec[0057]).
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the processor stores, in a storage device, a final stop position that is the vehicle position at an end of the vehicle traveling control is met by the storage(190) of the automated driving control device(100)(see: sec[0059]), which stores address information, along with storage(530), which stores information such as parking lot map information and a parking space state table, such that the parking position its transmitted to the vehicle
	2) when restarting the vehicle traveling control after the completion of the additional service, the processor executes the self-position estimation process in the return space to acquire the latest vehicle position, without using the final stop position stored in the storage device is met by the instructions information from parking lot management device500) which outputs instructions to the first controller(120) so that the vehicle leaves the charging area and is parked in an empty space in the second parking area(PA2 after charging is completed(see: sec[0117]).  This would inherently require the processor to execute a self position estimation without using the final stop position stored when the vehicle was initially parked, since the vehicle would have been moved to a different parking area(PA2)
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) when restarting the vehicle traveling control at a time the vehicle exits from the parking lot, the processor acquires the final stop position stored in the storage device as the latest vehicle position and restarts the vehicle traveling control based on the latest vehicle position would have been met, since the vehicle would have generated a target trajectory based on the self traveling parking event after the vehicle would have been parked in the empty space in the second parking area(PA2)(see: sec[0117]).
  -- Claim 4 recites a method that substantially corresponds to the subject matter of claim 1.  Therefore, claim 4 is met for the reasons as discussed in the rejection of claim 1 above. 
  -- Claim 5 recites a method that substantially corresponds to the subject matter of claim 2.  Therefore, claim 5 is met for the reasons as discussed in the rejection of claim 2 above.
   -- Claim 6 recites a method that substantially corresponds to the subject matter of claim 3.  Therefore, claim 5 is met for the reasons as discussed in the rejection of claim 3 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687